As filed with Securities and Exchange Commission on April 1, 2011 Registration Nos. 333-138540 811-10011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Registration Statement under the Securities Act of 1933 || Pre-Effective Amendment No.|| Post-Effective Amendment No. 7|X| and Registration Statement Under the Investment Company Act of 1940 Amendment No. 43 |X| (Check appropriate box or boxes) SBL Variable Annuity Account XIV (Exact Name of Registrant) Security Benefit Life Insurance Company (Name of Depositor) One Security Benefit Place, Topeka, Kansas 66636-0001 (Address of Depositor’s Principal Executive Offices) Depositor’s Telephone Number: 785-438-3000 (Name and Address of Agent for Service): Chris Swickard, Associate General Counsel Security Benefit Life Insurance Company One Security Benefit Place, Topeka, KS 66636-0001 It is proposed that this filing will become effective (check appropriate box) ||immediately upon filing pursuant to paragraph (b) |X|on April 18, 2011 pursuant to paragraph (b) ||60 days after filing pursuant to paragraph (a)(1) ||on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: |X|this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Interests in a separate account under individual flexible premium deferred variable annuity contracts. EXPLANATORY COMMENT The prospectuses and the statements of additional information included in Post-Effective Amendment No. 5 to the Registration Statement on Form N-4 (File No. 333-138540) filed on January 10, 2011 pursuant to paragraph (a)(1) of Rule 485 are incorporated herein by reference. PART C. OTHER INFORMATION ITEM 27. EXHIBITS PART C OTHER INFORMATION Item24.Financial Statements and Exhibits a. Financial Statements The financial statements are included in Part B of this Registration Statement. b. Exhibits Resolution of the Board of Directors of Security Benefit Life Insurance Company authorizing establishment of the Separate Account(a) Not Applicable (a) Marketing Organization Agreement(u) (b) SBL Variable Products Broker/Dealer Sales Agreement(u) (c) SBL Variable Product Sales Agreement (3-WayAgreement) (Form9482C7-00)(e) (d) Marketing Organization Agreement Commission Schedule(p) (e) Amendment to Marketing Organization, SBL Variable Products Broker/Dealer Sales, SBL Variable Product Sales, and Anti-Money Laundering and Suitability Agreements(j) (f) Distribution Agreement(m) (g) Marketing Organization Amendment – Supervisory Fee(q) (h) Service Facilities Agreement(x) (a) Individual Contract (FormV602911-00)(p) (b) Individual Contract-Unisex (FormV602911-00U)(p) (c) Tax-Sheltered Annuity Endorsement (FormV61019-05)(k) (d) Individual Retirement Annuity Endorsement (FormV6849A1(R9-03))(h) (e) Roth IRA Endorsement (FormV6851A(R9-03))(h) (f) 403a Endorsement (FormV605710-98)(b) (g) Credit Enhancement Rider (FormV608411-01)(f) (h) Dollar for Dollar Living Benefit Rider (FormV6094R9-05)(q) (i) Return of Premium or Contract Value Death Benefit Rider (FormV610510-06)(p) (5) (a) Application (FormV9101 10-06)(p) (b) Application (FormV9101 10-06)(y) (c) Application – Unisex (FormV9101U 10-06)(p) (d) Application – Unisex (FormV9101U 10-06)(y) (a) Composite of Articles of Incorporation of SBL(i) (b) Bylaws of SBL(u) Not Applicable (a) Participation Agreement – AIM – Variable Insurance Funds(m) (i) Amendments Nos. 1 and 2 to Participation Agreement – AIM – Variable Insurance Funds(m) (ii) Amendment No. 3 to Participation Agreement – AIM – Variable Insurance Funds(q) (b) Participation Agreement – Dreyfus Variable Insurance Funds(m) (i) Amendment No. 1 to Participation Agreement – Dreyfus – Variable Insurance Funds(m) (c) Participation Agreement – Federated(v) (d) Participation Agreement – Fidelity VIP(e) (i) Amendment No. 1 to Participation Agreement – Fidelity VIP(e) (ii) Amendment No. 2 to Participation Agreement – Fidelity VIP(q) (e) Participation Agreement – Neuberger Berman – AMT Funds(e) (i) Amendments Nos. 1 and 2 to Participation Agreement – Neuberger Berman – AMT Funds(m) (f) Participation Agreement – Oppenheimer(m) (i) Amendments Nos. 1 and 2 to Participation Agreement – Oppenheimer(m) (ii) Amendment No. 3 to Participation Agreement – Oppenheimer(q) (g) Participation Agreement – PIMCO – Variable Insurance Funds(w) (i) Amendments Nos. 1, 2, 3, 4 and 5 to Participation Agreement – PIMCO – Variable Insurance Funds(w) (h) Participation Agreement – Potomac(l) (i) Amendment No. 1 to Participation Agreement – Potomac(l) (i) Participation Agreement – Rydex – Mutual Funds(g) (j) Participation Agreement – Rydex – Variable Funds(g) (i) Amendments Nos. 1, 2, 3, 4 and 5 to Participation Agreement – Rydex – Variable Funds(o) (ii) Amendment No. 6 to Participation Agreement – Rydex – Variable Funds(q) (k) Participation Agreement – Van Kampen – Insurance Funds(m) (i) Amendment No. 1 to Participation Agreement – Van Kampen – Insurance Funds(q) (l) Participation Agreement – Wells Fargo (Strong)(e) (m) Information Sharing Agreement – AIM(r) (n) Information Sharing Agreement – Dreyfus(r) (o) Information Sharing Agreement – Fidelity Insurance(s) (p) Information Sharing Agreement – Neuberger Berman(r) (q) Information Sharing Agreement – Oppenheimer(r) (r) Information Sharing Agreement – PIMCO(r) (s) Information Sharing Agreement – Potomac(t) (t) Information Sharing Agreement – Rydex(r) (u) Information Sharing Agreement – Security Funds(s) (v) Information Sharing Agreement – Van Kampen(r) (w) Information Sharing Agreement – Wells Fargo(t) (9)Opinion of Counsel(p) (a)Consent of Independent Registered Public Accounting Firm (to be filed by amendment) (b)Consent of Counsel (to be filed by amendment) Not Applicable Not Applicable Powers of Attorney of HowardR. Fricke, JohnF. FryeJohnF. Guyot, MichaelP. Kiley, JamesF. Mullery, and DouglasG. Wolff(z) (a) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-41180 (filed July11, 2000). (b) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-23723 (filed April30, 1999). (c) Incorporated herein by reference to the Exhibits filed with Registration Statement No.002-89328 (filed April29, 1999). (d) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-52114 (filed December19, 2000). (e) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-52114 (filed March1, 2002). (f) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-41180 (filed March1, 2002). (g) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-52114 (filed April8, 2002). (h) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-93947 (filed April30, 2004). (i) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-52114 (filed February25, 2005). (j) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-120399 (filed November12, 2004). (k) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-41180 (filed April28, 2006). (l) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-52114 (filed April29, 2005). (m) Incorporated herein by reference to the Exhibits filed with Registration Statement No.002-89328 (filed April28, 2006). (n) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-41180 (filed April30, 2004). (o) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-52114 (filed April28, 2006). (p) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-138540 (filed November9, 2006). (q) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-138540 (filed March9, 2007). (r) Incorporated herein by reference to the Exhibits filed with Registration Statement No.33-85529 (filed April27, 2007). (s) Incorporated herein by reference to the Exhibits filed with Registration Statement No.333-41180 (filed April27, 2007). (t) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-89236 (filed April27, 2007). (u) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 033-85592 (filed April29, 2008). (v) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-52114 (filed April29, 2008). (w) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-84159 (filed April30, 2009). (x) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 002-89328 (filed April27, 2009). (y) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-138540 (filed April 30, 2010) (z) Incorporated herein by reference to the Exhibits filed with Registration Statement No. 333-138540 (filed January 10, 2011). Item 25.Directors and Officers of the Depositor Name and Principal Business Address Positions and Offices with Depositor Howard R. Fricke* President, Chief Executive Officer and Director John F. Frye* Senior Vice President, Chief Financial Officer, Treasurer and Director Douglass G. Wolff* Senior Vice President and Director James F. Mullery* Senior Vice President and Director Kevin M. Watt* Senior Vice President John F. Guyot* Senior Vice President, General Counsel, Secretary and Director Roger S. Offermann* Vice President Chris Swickard* Vice President, Associate General Counsel, and Assistant Secretary MichaelP. Kiley* Director Amy J. Lee* Vice President, Associate General Counsel and Assistant Secretary Carmen R. Hill* Assistant Vice President and Chief Compliance Officer *Located at One Security Benefit Place, Topeka, Kansas 66636. Item 26.Persons Controlled by or Under Common Control with the Depositor or Registrant The Depositor, Security Benefit Life Insurance Company (“SBL” or “the Company”), is indirectly controlled by Sammons Enterprises, Inc.The Registrant is a segregated asset account of SBL.Shares of Sammons Enterprises, Inc. are held by GreatBanc Trust Company, as Trustee of the Sammons Enterprises, Inc. Employee Stock Ownership Trust (ESOT). Other companies directly or indirectly controlled by Sammons Enterprises, Inc. (SEI), as of December 31, 2010, are: Name Jurisdiction Percent Of Voting Securities Owned 1900 Capital Inc. Delaware 100% by CISI Advisor Research Center, Inc. Maryland 100% by RFSL B/D Ops, LLC Delaware 33% by SSI Briggs Construction Equipment, Inc. Delaware 100% by CISI Briggs Equipment Mexico, Inc. (BEMI) Delaware 100% by BEI Briggs Equipment UK Limited United Kingdom 100% by BII Briggs Equipment, Inc.(BEI) Delaware 100% by CISI Briggs Equipment, S.A. de C.V. (BESA) Mexico 99% by BEI 1% by BEMI Briggs International, Inc. (BII) Delaware 100% by CISI Cathedral Hill Hotel, Inc. Delaware 100% by CISI Consolidated Investment Services, Inc. (CISI) Nevada 100% by SEI Controladora Briggs de Mexico, S. de R.L. de C.V Mexico 99% by BEI 1% by BEMI Crestpark LP, Inc. Delaware 100% by CISI Environment Plastic Solutions, Inc. Delaware 100% by CISI First Security Benefit Life Insurance and Annuity Company of New York New York 100% by SBC Forklift Operations de Mexico, S.A. de C.V. Mexico 99% by Controladora 1% by BEMI GBH Venture Co., Inc. Delaware 100% by CISI Gila Bend Power Partners,L.L.C. Delaware 50% by SPDI GLAC Holdings, LLC (GLACHL) Delaware 100% byGPFTHL GP Holdco, LLC (GHL) Delaware 100% by GPL GPFT Holdco, LLC (GPFTHL) Delaware 100% by GHL GPI Ventures LLC Delaware 100% by GPIRI Guggenheim Capital, LLC (GCL) Delaware 41% by SAI Guggenheim Insurance Holdco, LLC (GIHL) Delaware 100%by GPFTHL Guggenheim Insurance Services, LLC Delaware 100% by GIHL Guggenheim Investment Management Holdings, LLC (GIMHL) Delaware 100% by GPFTHL Guggenheim Investment Management, LLC Delaware 100% by GIMHL Guggenheim Knights of Security, LLC (GKSL) Delaware 100% by GPL Guggenheim Life and Annuity Company Delaware 100% by GLACHL Guggenheim Partners, LLC (GPL) Delaware 100% by GCL Guggenheim SBC Holdings, LLC (GSHL) Delaware 100% voting (no ownership) by GKSL Herakles Investments, Inc. (HII) Delaware 100% by CISI Mexicolift Servicios de Personal, S. de R.L. de C.V. Mexico 99% by Controladora 1% by BEMI MH Imports, Inc. Delaware 100% by CISI Midland National Life Insurance Company (MNL) Iowa 100% by SFG MNL Reinsurance Company Iowa 100% by MNL Montacargas Yale de Mexico, S.A. de C.V. (YALESA) Mexico 99% by BEI 1% by BEMI Mykonos 6420 LP Texas 85% by MH Imports, Inc. North American Company for Life and Health Insurance (NACOLAH) Iowa 100% by SFG Opus 5949 LLC Texas 75% by Sammons VPC, Inc. Otter, Inc. Oklahoma 100% by CISI Parkway Mortgage, Inc. Delaware 100% by CISI Rydex Distributors, LLC Kansas 100% by RHL Rydex Fund Services, LLC (RFSL) Kansas 100% by RHL Rydex Holdings, LLC (RHL) Kansas 100% by SBAM Rydex Specialized Products, LLC Delaware 100% by SIL SAGE Assets, Inc. (SAI) Delaware 100% by CISI Sammons BW, Inc Delaware 100% by SDHI Sammons Capital, Inc. Delaware 100% by SEI Sammons Corporation Delaware 100% by CISI Sammons Distribution Holdings, Inc. (SDHI) Delaware 100% by CISI Sammons Financial Group, Inc. (SFG) Delaware 100% by CISI Sammons Income Properties, Inc. Delaware 100% by CISI Sammons Power Development, Inc.(SPDI) Delaware 100% by CISI Sammons Realty Corporation (SRC) Delaware 100% by CISI Sammons Securities Company, L.L.C. Delaware 67% by SSI Sammons Securities, Inc. (SSI) Delaware 100% by SFG Sammons VPC, Inc. Delaware 100% by SDHI se2, inc. Kansas 100% by SBC Security Benefit Academy, Inc. Kansas 100% by SBC Security Benefit Asset Management Holdings, LLC (SBAM) Kansas 100% by SBC Security Benefit Corporation (SBC) Kansas 100% by GSHL Security Benefit Life Insurance Company (SBL) Kansas 100% by SBC Security Distributors, Inc. Kansas 100% by SBL Security Financial Resources, Inc. Kansas 100% by SBC Security Investors, LLC (SIL) Kansas 100% by RHL SFG Reinsurance Company South Carolina 100% by MNL Sponsor Investments, L.L.C. Texas 75% by HII SRI Ventures LLC Delaware 99% by SRC The Grove Park Inn Resort, Inc.(GPIRI) Delaware 100% by CISI SBL is also the depositor of the following separate accounts:SBL Variable Annuity AccountsI, III, IV, SBL Variable Universal Life Insurance Account Varilife, Security Varilife Separate Account, Separate Account IX, Separate Account, Separate Account XII, Separate Account XV, Separate Account XIX, SBL Variable Annuity AccountVIII, Variflex Separate Account, SBL Variable Annuity Account XIV, SBL Variable Annuity AccountXVII, T.Rowe Price Variable Annuity Account and Parkstone Variable Annuity Separate Account. As depositor of the separate accounts, SBL might be deemed to control them.In addition, certain of the separate accounts invest in shares of SBL Fund, a “series” type mutual fund registered under the Investment Company Act of 1940.An affiliate of SBL serves as investment advisor to SBL Fund.The purchasers of SBL’s variable annuity and variable life contracts investing in SBL Fund will have the opportunity to instruct SBL with respect to the voting of shares of SBL Fund held by the separate accounts as to certain matters.Subject to such voting instructions, SBL might be deemed to control SBL Fund. Item 27. Number of Contract Owners As of February 28, 2011 there were 29,883 owners of Qualified Contracts and 9,524 owners of Non-Qualified Contracts issued under SBL Variable Annuity AccountXIV. Item 28. Indemnification The bylaws of Security Benefit Life Insurance Company provide that the Company shall, to the extent authorized by the laws of the State of Kansas, indemnify officers and directors for certain liabilities threatened or incurred in connection with such person’s capacity as director or officer. The Articles of Incorporation include the following provision: (a)No director of the Corporation shall be liable to the Corporation or its stockholders for monetary damages for breach of his or her fiduciary duty as a director, provided that nothing contained in this Article shall eliminate or limit the liability of a director (a)for any breach of the director’s duty of loyalty to the Corporation or its stockholders, (b)for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law, (c)under the provisions of K.S.A.17-6424 and amendments thereto, or (d)for any transaction from which the director derived an improper personal benefit.If the General Corporation Code of the State of Kansas is amended after the filing of these Articles of Incorporation to authorize corporate action further eliminating or limiting the personal liability of directors, then the liability of a director of the Corporation shall be eliminated or limited to the fullest extent permitted by the General Corporation Code of the State of Kansas, as so amended. (b)Any repeal or modification of the foregoing paragraph by the stockholders of the Corporation shall not adversely affect any right or protection of a director of the Corporation existing at the time of such repeal or modification. Insofar as indemnification for a liability arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Depositor has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Depositor of expenses incurred or paid by a director, officer or controlling person of the Depositor in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the Securities being registered, the Depositor will, unless in the opinion of its counsel the matter has been settled by a controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 29.Principal Underwriter (a)(1) Security Distributors, Inc. (“SDI”), a subsidiary of SBL, acts as principal underwriter for: SBL Variable Annuity Account I SBL Variable Annuity Account III SBL Variable Annuity Account IV Security Varilife Separate Account (Security Elite Benefit) Security Varilife Separate Account (Security Varilife) SBL Variable Life Insurance Account (Varilife) Variable Annuity Account IX Account XVI Separate Account XIX Parkstone Advantage Variable Annuity Variflex Separate Account (Variflex) Variflex Separate Account (Variflex ES) Variable Annuity Account VIII (Variflex Extra Credit) Variable Annuity Account VIII (Variflex LS) Variable Annuity Account VIII (Variflex Signature) Variable Annuity Account XI (Scarborough Advantage Variable Annuity) SBL Variable Annuity Account XIV (AdvisorDesigns Variable Annuity) SBL Variable Annuity Account XIV (AEA Variable Annuity) SBL Variable Annuity Account XIV (AdvanceDesigns Variable Annuity) SBL Variable Annuity Account XIV (EliteDesigns Variable Annuity) SBL Variable Annuity Account XIV (NEA Valuebuilder) SBL Variable Annuity Account XIV (NEA Valuebuilder Retirement Income Director Variable Annuity) SBL Variable Annuity Account XIV (SecureDesigns Variable Annuity) SBL Variable Annuity Account XIV (Security Benefit Advisor Variable Annuity) SBL Variable Annuity Account XVII (Classic Strategies Variable Annuity) SBL Variable Annuity Account XVII (ThirdFed Variable Annuity) (a)(2) SDI acts as principal underwriter for the following variable annuity contracts issued by First Security Benefit Life Insurance and Annuity Company of New York (“FSBL”): Variable Annuity Account A (AdvisorDesigns Variable Annuity) Variable Annuity Account A (EliteDesigns Variable Annuity) Variable Annuity Account B (SecureDesigns Variable Annuity) Variable Annuity Account B (AdvanceDesigns Variable Annuity) (a)(3) SDI acts as principal underwriter for the following funds: SBL Fund (a)(4) SDI acts as principal underwriter for the following Nationwide Life Insurance Company Separate Accounts: Nationwide Multi-Flex Variable Account Nationwide Variable Account 9 (b) Name and Principal Business Address* Position and Offices with Underwriter Mark J. Carr President and Director James R. Schmank Vice President and Director Amy J. Lee Secretary and Chief Compliance Officer Julie Jacques Treasurer Richard Wells Director Christopher D. Swickard Assistant Secretary Carmen R. Hill Assistant Vice President *One Security Benefit Place, Topeka, Kansas 66636-0001, except as indicated. (c) Name of Principal Underwriter Net Underwriting Discounts and Commissions Compensation on Redemption Brokerage Commissions Other Compensation Security Distributors, Inc. $[]1 $[] 2 $0 N/A 1 SBL pays commissions to selling broker-dealers through SDI.This is the amount paid to SDI in connection with all contracts sold through the separate account.SDI passes through to selling broker-dealers all such amounts. 2 A contingent deferred sales charge may be assessed on full or partial withdrawals from the contract.This is the amount of contingent deferred sales charge assessed in connection with all withdrawals from all contracts in the separate account, all of which is passed through to SBL. Item 30. Location of Accounts and Records All accounts and records required to be maintained by Section31(a) of the 1940 Act and the rules thereunder are maintained by SBL at its administrative officesOne Security Benefit Place, Topeka, Kansas 66636-0001. Item 31. Management Services All management contracts are discussed in PartA or PartB. Item 32. Undertakings (a) Registrant undertakes that it will file a post-effective amendment to this Registration Statement as frequently as necessary to ensure that the audited financial statements in the Registration Statement are never more than sixteen (16) months old for so long as payments under the variable annuity contracts may be accepted. (b) Registrant undertakes that it will include as part of the variable annuity contract application a space that an applicant can check to request a Statement of Additional Information. (c) Registrant undertakes to deliver any Statement of Additional Information and any financial statements required to be made available under this Form promptly upon written or oral request to SBL at the address or phone number listed in the prospectus. (d) Depositor represents that the fees and charges deducted under the Contract, in the aggregate, are reasonable in relation to the services rendered, the expenses expected to be incurred, and the risks assumed by the Depositor. (e) SBL, sponsor of the unit investment trust, SBL Variable Annuity AccountXIV, hereby represents that it is relying upon American Council of Life Insurance, SEC No-Action Letter, [1988-1989 Transfer Binder] Fed. Sec. L. Rep. (CCH) paragraph78,904 (Nov.28, 1988), and that it has complied with the provisions of paragraphs(1)-(4) of such no-action letter which are incorporated herein by reference. (f) Depositor represents that it is relying upon Rule6c-7 under the Investment Company Act of 1940 with respect to Contracts issued to participants under the Texas Optional Retirement Program and that it has complied with the provisions of paragraphs (a) – (d) of that Rule. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and that it has caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf, in the City of Topeka, and State of Kansas on this 31st day ofMarch, 2011. Security Benefit Life Insurance Company (the Depositor) – SBL Variable Annuity Account XIV (The Registrant) By: * Howard R. Fricke, President, Chief Executive Officer and Director As required by the Securities Act of 1933, this Post-Effective Amendment to the Registration Statement has been signed by the following persons in the capacities indicated on March 31, 2011. SIGNATURES AND TITLES By: * Howard R. Fricke, President, Chief Executive Officer and Director By: * John F. Frye, Senior Vice President, Chief Financial Officer (andchiefaccounting officer), Treasurer, and Director By: * JohnF. Guyot, Director By: * MichaelP. Kiley, Director By: * JamesF. Mullery, Director By: * DouglasG. Wolff, Director * By: /s/ Chris Swickard Chris Swickard, as Attorney-in-Fact
